United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE INTERIOR, BUREAU )
OF LAND MANAGEMENT, COOS BAY, North )
Bend, OR, Employer
)
___________________________________________ )
K.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1898
Issued: May 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 21, 2008 appellant filed a timely appeal of an April 9, 2008 decision of the
Office of Workers’ Compensation Programs which found an overpayment of compensation and a
May 13, 2008 decision which denied his request for an oral hearing. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of $4,835.57 from November 14 to December 22, 2007; (2) whether the Office
properly denied waiver of the overpayment; and (3) whether the Office properly denied
appellant’s request for an oral hearing.
FACTUAL HISTORY
On February 10, 2005 appellant, then a 51-year-old forestry technician, sustained injury
while measuring tree heights when the soil collapsed under his left foot causing him to fall and

injure his low back. The Office accepted appellant’s claim for a lumbar strain. Appellant
stopped work on February 10, 2005 and returned to work part time, four hours per day on
February 14, 2005. He was placed on the periodic rolls for temporary partial disability on
December 24, 2006.
On December 20, 2007 the employing establishment advised the Office that appellant
returned to work full time on November 14, 2007. It noted that appellant worked in the field for
the first two days and then in the office until November 29, 2007. The employing establishment
advised that it did not have a light-duty position to accommodate appellant and his position was
subsequently terminated.
In a worksheet dated January 2, 2008, the Office noted that appellant was released and
returned to work full-time regular duty on November 14, 2007 but remained on the periodic rolls
cycle until December 22, 2007. It noted that appellant was entitled to compensation through
November 13, 2007. Appellant’s weekly pay rate was $934.69 and his compensation rate was
three-quarters. The Office calculated that, from October 28 to December 22, 2007, a period of
56 days, he was paid $6,640.00 in compensation. For the period October 28 to November 13,
2007, a period of 17 days, appellant was entitled to $1,804.43, which created an overpayment
of $4,835.57.
On January 7, 2008 the Office issued a preliminary determination that appellant received
a $4,835.57 overpayment of compensation. It found that, for the period November 14 to
December 22, 2007, appellant was overpaid compensation as he returned to work full time on
November 14, 2007 but continued to receive total temporary disability compensation. The
Office determined that appellant was without fault in the creation of the overpayment. In an
attached memorandum it noted that appellant was never issued a CA-1049 when he was placed
on the periodic rolls effective December 24, 2006, which instructs a claimant to contact the
Office when he returns to work to avoid an overpayment. The Office allotted appellant 30 days
to request a prerecoupment hearing and to submit a completed overpayment recovery
questionnaire (Form OWCP-20), together with supporting financial information to support any
request for waiver.1
In a January 31, 2008 letter, appellant noted that his wife was unwilling to provide her
financial information for the overpayment questionnaire. He noted that he did not cash the
compensation check for $3,034.30 issued December 22, 2007 and requested the Office confirm
receipt before determining the overpayment amount. Appellant advised that he had no income or
assets other than benefits and retirement funds, deferred compensation and his personal home
and joint personal possessions. In a letter dated February 5, 2008, he indicated that he was in
receipt of and never cashed a compensation check in the amount of $3,034.30 issued
December 22, 2007. Appellant indicated that he worked only 10 days because his employer
could not accommodate his work restrictions and currently had no income. He noted returning
the check to the Office.

1

On January 31, 2008 the Office issued a decision denying appellant’s claim for recurrence of disability. On
February 10, 2008 appellant requested an oral hearing for this decision. The Board notes that this decision is not
before the Board in the present appeal. See 20 C.F.R. § 501.2(c).

2

In a letter dated February 21, 2008, the Office requested that appellant return the
December 22, 2007 compensation check. On March 7, 2008 the claims examiner acknowledged
receipt of the treasury check for the period November 25 to December 22, 2007 in the amount of
$3,034.30. The Office requested that appellant complete the overpayment questionnaire attached
to the correspondence. Without this document, there was no basis to consider undue hardship
and assured appellant that any financial information provided would be private. The Office
advised that the overpayment of $4,835.57 would be reduced by the returned check of $3,034.30
and the remaining balance would be $1,801.27.
In an electronic mail dated March 13, 2008, the employing establishment noted that the
compensation check issued to appellant in the amount of $3,034.30 on December 22, 2007 was
cancelled by the Department of Treasury.
By decision dated April 9, 2008, the Office determined that appellant received a
$4,835.57 overpayment of compensation. It advised that for the period November 14 to
December 22, 2007 appellant was overpaid compensation in the amount of $4,835.57 because he
returned to work full time on November 14, 2007 during a period in which he was in receipt of
total temporary disability compensation. The Office determined that appellant was without fault
in the creation of the overpayment but denied waiver of recovery of the overpayment on the basis
that he failed to completed the overpayment questionnaire and provide any additional documents
or financial information in support of waiver. As appellant returned a compensation check in the
amount of $3,034.30, this reduced the outstanding balance to $1,801.27. The Office requested
that appellant send a $1,801.27 check or contact the Office regarding repayment.
On March 15, 2008 appellant submitted the overpayment questionnaire. He also sent a
letter dated March 17, 2008 noting that he had no income. On May 5, 2008 appellant requested a
prerecoupment hearing and asserted that the overpayment occurred through no fault of his own.
In a decision dated May 13, 2008, the Office denied appellant’s prerecoupment hearing
request, as it was not postmarked until May 5, 2008, more than 30 days after the January 7, 2008
preliminary repayment notice and following the April 9, 2008 final overpayment decision. It
advised appellant that a final overpayment decision was not subject to the hearing provision of
5 U.S.C. § 8124(b). The Office noted that appellant could appeal to the Board if he disagreed
with the Office’s decision.2
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of duty.3 When an overpayment has been made to an individual

2

The Office noted it was still processing his hearing request of the January 31, 2008 recurrence denial. See supra
note 1.
3

5 U.S.C. § 8102(a).

3

because of an error of fact or law, adjustments shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.4
A claimant is not entitled to receive temporary total disability and actual earnings for the
same period.5 Office procedures provide that an overpayment in compensation is created when a
claimant returns to work but continues to receive wage-loss compensation.6
ANALYSIS -- ISSUE 1
The record establishes that appellant’s claim was accepted for a lumbar sprain and he was
paid compensation benefits under Act. Appellant was released and returned to work full-time
regular duty on November 14, 2007 at full salary but continued to receive wage-loss
compensation for total disability through December 22, 2007. Thus, an overpayment was
created as he received wage-loss compensation for the same period in which he received
earnings from his employment. Appellant did not dispute that an overpayment occurred and
returned the December 22, 2007 compensation check that he had not cashed. The Office
calculated that, from October 28 to December 22, 2007, appellant received $6,640.00 in total
disability compensation but should have received only $1,804.43 for partial disability. It
subtracted $1,804.43 from $6,640.00 and found that the difference between the amount of
compensation appellant received and the amount he should have received was $4,835.57. The
Board will affirm the overpayment in this amount. The Office explained how the overpayment
occurred and provided this to appellant with the preliminary notice of overpayment. As
appellant returned the compensation check for the period November 25 to December 22, 2007 in
the amount of $3,034.30, this reduced the outstanding balance to $1,801.27. The Board finds
that the Office properly determined that appellant received an overpayment of compensation in
the amount of $4,835.57 for the period November 14 to December 22, 2007.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.7 These statutory
guidelines are found in section 8129(b) of the Act, which states, “Adjustment or recovery [of an
overpayment] by the United States may not be made when [an] incorrect payment has been made
to an individual who is without fault and when adjustment or recovery would defeat the purpose
of [the Act] or would be against equity and good conscience.”8 Since the Office found that
appellant to be without fault in the creation of the overpayment, then, in accordance with section

4

Id. at § 8129(a).

5

Danny E. Haley, 56 ECAB 383 (2005); Donna M. Rowan, 54 ECAB 698 (2003).

6

Haley, id.; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.2(a) (May 2004).
7

See Robert Atchison, 41 ECAB 83, 87 (1989).

8

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361, 363 (1994).

4

8129(b), it may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of the Act nor be against equity and good conscience.
Section 10.436 of the implementing regulations9 provide that recovery of an overpayment
will defeat the purpose of the Act if such recovery would cause hardship to a currently or
formerly entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery
needs substantially all of his or her current income (including compensation benefits) to meet
current or ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed
a specified amount as determined by the Office from data furnished by the Bureau of Labor
Statistics.10 An individual is deemed to need substantially all of his or her income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00.11
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.12
Section 10.438 of the regulations provide that: “[t]he individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by [the Office]. This information is needed to determine whether or not recovery on an
overpayment would defeat the purpose of the Act or be against equity and good conscience.”
Failure to submit the requested information within 30 days of the request shall result in denial of
waiver.13
ANALYSIS -- ISSUE 2
On January 7, 2008 the Office notified appellant of the preliminary overpayment and
requested that she provide necessary financial information by completing an overpayment
recovery questionnaire, Form OWCP-20, together with supporting financial documentation, if he
sought waiver of the overpayment. Appellant did not respond with a completed OWCP-20 form
or submit financial information supporting his income and expenses. Moreover, he did not
request a prerecoupment hearing. On January 31, 2008 appellant advised that his wife refused to
submit any financial information and he alleged that he had no income or assets other than his
benefits, retirement funds, his home and joint personal possessions. As a result, the Office did
not have the necessary financial information to determine whether recovery of the overpayment
9

20 C.F.R. § 10.436.

10

An individual’s assets must exceed a resource base of $3,000.00 for an individual or $5,000.00 for an
individual with a spouse or one dependent plus $600.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment. See Robert F. Kenney, 42 ECAB 297 (1991).
11

See Sherry A. Hunt, 49 ECAB 467, 473 (1998).

12

20 C.F.R. § 10.437.

13

Id. at § 10.438.

5

would defeat the purpose of the Act or if recovery would be against equity and good
conscience.14
As appellant failed to submit the requested financial information, under section 10.438,
the Office properly denied waiver of recovery of the overpayment. The individual who receives
an overpayment is responsible for providing information about income, expenses and assets.
Failure to submit such information within 30 days of the request shall result in a denial of
waiver.15 The Board finds that the Office properly denied waiver of recovery of the
overpayment of compensation in the amount of $1,801.27.
On appeal, appellant asserts that the recovery of the overpayment would be inequitable
and against good conscience because he has no assets. However, he failed to timely submit a
completed overpayment questionnaire. Therefore, there was no basis for finding that the
overpayment would constitute a financial hardship or that he relinquished a valuable right or
detrimentally relied on the payments in question.16
The Board further finds that it does not have jurisdiction regarding repayment of the
overpayment as the Office is not seeking recovery from continuing compensation benefits. The
Board’s jurisdiction to review recovery of an overpayment is limited to the situation where
recovery is made from continuing Act benefits.17
LEGAL PRECEDENT -- ISSUE 3
Section 10.440(b) of the Office’s regulations provide that the only review of a final
decision concerning an overpayment is to the Board. The provisions of 5 U.S.C. § 8124(b)
(concerning hearings) and 5 U.S.C. § 8128(a) (concerning reconsiderations) do not apply to such
a decision.18 The Board has found that the implementation of this regulations is a proper
exercise of the Director’s discretion and that a claimant has no further right to review by the
Office once a final decision on the issue of overpayment has been issued.19
ANALYSIS -- ISSUE 3
The Office issued a final overpayment decision in this case on April 9, 2008. Appellant
requested a prerecoupment hearing regarding his overpayment on May 5, 2008. In a decision
dated May 13, 2008, the Branch of Hearings and Review denied his request for an oral hearing
14

See id.

15

See Madelyn Y. Grant, 57 ECAB 533 (2006).

16

Following issuance of the April 9, 2008 decision, appellant submitted an overpayment recovery questionnaire
and other evidence. However, as the Office has not considered this evidence in reaching a decision, the Board may
not consider it for the first time on appeal. See 20 C.F.R. § 501.2(c).
17

Albert Pineiro, 51 ECAB 310 (2000); Lorenzo Rodriguez 51 ECAB 295 (2000).

18

20 C.F.R. § 10.440(b). See also Jan K. Fitzgerald, 51 ECAB 659 (2000).

19

Charles E. Nance, 54 ECAB 447 (2003); Philip G. Feland, 48 ECAB 485 (1997).

6

on the grounds that the only review of the April 9, 2008 overpayment decision was by the Board.
As noted, this decision is in accordance with the Office’s regulations and the findings of the
Board. As appellant was not entitled to an oral hearing following the final overpayment decision
of April 9, 2008, the Branch of Hearings and Review properly denied his request on
May 13, 2008.
CONCLUSION
The Board finds that the Office properly found that appellant received an overpayment of
compensation and that he was not entitled to waiver of the overpayment and properly denied his
request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the May 13 and April 9, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 12, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

